Title: Report on the Petition of William W. Smith, Gilbert Tennent, and Joseph Eaker, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an Order of the House of Representatives of the 28th. of December 1791 the Petition of William W. Smith for himself and as Administrator to Gilbert Tennent deceased; and of Joseph Eaker by his Attorney George Hunter, thereupon respectfully makes the following Report—
That it appears from the Books and Documents appertaining to the late Hospital Department, that William W. Smith continued in the Service of the United States in the Capacity of Junior Surgeon from the 22d. of April 1777 to the 18th. day of February 1780, at which time he resigned.
That he has received at Sundry payments, the whole of the pay, rations and Subsistence to which he was entitled, in Bills of the old Emission—and that the resolutions of Congress do not entitle him to receive compensation for depreciation, he having resigned before the 10th. day of April 1780.
That it also appears from the Books and Documents of said Department, that Gilbert Tennent, served as a Mate in the General Hospital, but the period does not appear to have been accurately ascertained. The late Commissioner for the Hospital Department has closed the Account of the said Gilbert Tennent in the public Books, by passing to his Credit the pay, rations and Subsistence to which he was entitled for the time he was supposed to be in Service, namely, from the 22d. of April 1777 to the 10th of December 1779; there being no document in possession of the Treasury which ascertains his Continuance beyond that time; and the monies which he received were equal to the pay, rations and Subsistence, with which he was credited. If his term of Service was longer, he may on due proof of the fact obtain a Settlement for the residue without the special interposition of the Legislature. But Compensation for depreciation on the monies he received could not be allowed without introducing a new rule contrary to the steady and absolutely necessary policy of the Government in this particular.
That it appears from the files of the Treasury, that the account of Joseph Eaker was, in February 1782, adjusted by the Clerks of the Treasury when a balance in Bills of old Emissions, for pay and Subsistence to the 17th. of February 1780 was found due amounting to Fourteen hundred and Ninety eight Dollars and fifteen ninetieths—twelve hundred dollars of which balance was for Subsistence at the rate of two hundred Dollars per month, that the said balance was liquidated to Specie at the Exchange of seventy five for one; that in Consequence of this adjustment, William Govet then Auditor, reported a balance of nineteen Dollars and eighty seven ninetieths in favor of the said Joseph Eaker; which report was confirmed by James Milligan then Comptroller of the Treasury, and certified to the Superintendant of the Finances, who issued his Warrant to Joseph Nourse as Register directing said balance to be certified in the usual form. That the Treasury certificate has however never been received, the Settlement of the Account having been controverted on the part of the said Joseph Eaker, though by the Ordinance of Congress, passed on the 11th. day of September 1781, Settlements so made are declared to be conclusive.

That whatever doubt the Secretary may entertain of the Equity of the Rule which was adopted (and which has been steadily pursued in similar Cases) for converting the balance due to Joseph Eaker into Specie; he is compelled from the extreme danger of innovating upon an established rule of Settlement particularly in regard to the point of depreciation, to express his opinion against a revision of the Account and equally against the claims of the other parties as they are connected with depreciation.
It has been already observed, that, as far as Gilbert Tennent shall be found to have a Claim for further Service, he can obtain the justice which may be due to him without a Special Legislative provision.
But this is on the Supposition that his Claim may have been preferred in time to avoid the Bar from the Acts of Limitation. If this has not been the case, there appear no circumstances sufficiently special to induce the recommendation of a particular exception.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

